 


113 HR 3883 IH: Big Brother Is Not Watching You Act
U.S. House of Representatives
2014-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 2d Session 
H. R. 3883 
IN THE HOUSE OF REPRESENTATIVES 
 
January 15, 2014 
Mr. Grayson introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select), and in addition to the Committees on the Judiciary, Oversight and Government Reform, Armed Services, Foreign Affairs, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require the President to implement the recommendations of the President’s Review Group on Intelligence and Communications Technologies.  
 
 
1.Short titleThis Act may be cited as the Big Brother Is Not Watching You Act. 
2.Required implementation of recommendations 
(a)Required actionThe President and all Executive Departments and Independent Agencies shall take all such actions, including all necessary rulemaking, needed to implement the 46 enumerated recommendations of the report entitled Liberty and Security in a Changing World issued on December 12, 2013, by the President’s Review Group on Intelligence and Communications Technologies.
(b)Grant of authorityThe President, Executive Departments, and Independent Agencies are granted all statutory authority necessary and proper to implement the recommendations referred to in subsection (a). 
3.Deadlines 
(a)RulemakingAll rulemaking originated pursuant to section 1 of this Act shall be concluded within one year of the enactment of this Act. 
(b)Executive ordersAll Executive orders necessary to accomplish the requirements of section 1 of this Act shall be issued within six months of the enactment of this Act. 
 
